
	
		II
		109th CONGRESS
		2d Session
		S. 28
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend section 7209 of the Intelligence Reform and
		  Terrorism Prevention Act of 2004 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Border Travel Facilitation
			 Act.
		2.State Driver's
			 License and Identification Enrollment ProgramSection 7209 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note) is
			 amended by adding at the end the following new subsection:
			
				(e)State Driver's
				License and Identification Card Enrollment Program
					(1)In
				generalNotwithstanding any other provision of law, the Secretary
				of State and the Secretary of Homeland Security shall establish a State
				Driver's License and Identity Card Enrollment Program as described in this
				subsection (hereinafter in this subsection referred to as the
				Program) and enter into a memorandum of understanding with an
				appropriate official of each State that elects to participate in the
				Program.
					(2)PurposeThe
				purpose of the Program is to permit a citizen of the United States who produces
				a driver’s license or identity card that meets the requirements of paragraph
				(3) or a citizen of Canada who produces a document described in paragraph (4)
				to enter the United States from Canada without providing any other
				documentation or evidence of citizenship.
					(3)Admission of
				citizens of the United StatesA driver's license or identity card
				meets the requirements of this subparagraph if—
						(A)the license or
				card—
							(i)was issued by a
				State that is participating in the Program;
							(ii)meets the
				requirements of section 202 of the REAL ID Act of 2005 (division B of Public
				Law 109–13; 49 U.S.C. 30301 note); and
							(iii)includes the
				United States citizenship status of the individual to whom the license or card
				was issued; and
							(B)the State that
				issued the license or card—
							(i)has a mechanism
				that is approved by the Secretary of State to verify the United States
				citizenship status of an applicant for such a license or card;
							(ii)does not require
				an individual to include the individual’s citizenship status on such a license
				or card; and
							(iii)manages all
				information regarding an applicant's United States citizenship status in the
				same manner as such information collected through the United States passport
				application process and prohibits any other use or distribution of such
				information.
							(4)Admission of
				citizens of Canada
						(A)In
				generalNotwithstanding any other provision of law, if the
				Secretary of State and the Secretary of Homeland Security determine that an
				identity document issued by the Government of Canada or by the Government of a
				Province or Territory of Canada meets security and information requirements
				comparable to the requirements for a driver's license or identity card
				described in paragraph (3), the Secretary of Homeland Security shall permit a
				citizen of Canada to enter the United States from Canada using such a document
				without providing any other documentation or evidence of Canadian
				citizenship.
						(B)Technology
				standardsThe Secretary of Homeland Security shall work, to the
				maximum extent possible, to ensure that an identification document issued by
				Canada that permits entry into the United States under subparagraph (A)
				utilizes technology similar to the technology utilized by identification
				documents issued by the United States or any State.
						(5)Admission of
				childrenNotwithstanding any other provision of law, the
				Secretary of Homeland Security shall permit an individual to enter the United
				States without providing any evidence of citizenship if—
						(A)the
				individual—
							(i)is less than 16
				years old;
							(ii)is accompanied
				by the individual's legal guardian; and
							(iii)is entering the
				United States from Canada or another country if the Secretary permits an
				individual to enter the United States from that country under the Program
				pursuant to paragraph (6)(A); and
							(B)such legal
				guardian provides a driver's license or identity card described in paragraph
				(3), a document described in paragraph (4), or other evidence of citizenship if
				the Secretary permits an individual to enter the United States using such
				evidence under the Program pursuant to paragraph (6)(B).
						(6)Authority to
				expandNotwithstanding any other provision of law, the Secretary
				of State and the Secretary of Homeland Security may expand the Program to
				permit an individual to enter the United States—
						(A)from a country
				other than Canada; or
						(B)using evidence of
				citizenship other than a driver's license or identity card described in
				paragraph (3) or a document described in paragraph (4).
						(7)Relationship to
				other requirementsNothing in this subsection shall have the
				effect of creating a national identity card or a certification of citizenship
				for any purpose other than admission into the United States as described in
				this subsection.
					(8)State
				definedIn this subsection, the term State means
				any of the several States of the United States, the Commonwealth of the
				Northern Mariana Islands, the Commonwealth of Puerto Rico, the District of
				Columbia, Guam, the Virgin Islands of the United States, or any other territory
				or possession of the United States.
					(9)Schedule for
				implementation
						(A)In
				generalThe Secretary of Homeland Security and the Secretary of
				State shall implement the Program not later than December 31, 2009.
						(B)Admission prior
				to implementationDuring the time period beginning on the date of
				the enactment of the Northern Border Travel Facilitation Act and ending on the
				date that the Program is implemented, the Secretary of Homeland Security shall
				permit an individual who is a citizen of the United States or Canada to enter
				the United States from Canada if that individual can demonstrate United States
				or Canadian citizenship to the satisfaction of the Secretary. Birth
				certificates issued by a State, or by the Government of Canada or by the
				Government of a Province or Territory of Canada, or a citizenship certificate
				or card issued by the Government of Canada shall be deemed to be a satisfactory
				demonstration of citizenship under this
				subparagraph.
						.
		
